Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,609,546. Although the claims at issue are not identical, they are not patentably distinct from each other because Elimination of an element and its function provides no patentable difference.  Claims 1-20 are encompassed by claims 1-20 of U.S. Patent No. 10,609,546.  It is well settle that elimination of elements and their function is considered to be obvious to one of ordinary skill in the art.  In re Karlson, 153 USPQ 184 (CCPA 1963).
Instant Application 
US Patent No. 10,609,546
1. A method comprising: 

obtaining, by a device and from a node in a core network, application identifiers associated with applications accessible by a first user device, wherein the 









comparing, by the device, information regarding a first packet flow associated with the first user device and the application identifiers; 

determining, by the device, that a first packet associated with the first packet flow is destined for a low-latency application having a specified latency range based on comparing the information regarding the first packet flow and the application identifiers; 


identifying, by the device, a first low-latency bearer configured to satisfy the specified latency range associated with the low-latency application; and 

mapping, by the device, the first packet flow to the first low-latency bearer.


obtaining, by a device and from a node in a core network, application identifiers associated with applications accessible by a first user device, wherein the 

obtaining, by the device and from the first user device, a first packet, wherein the first packet is included in a first packet flow, and wherein the first packet flow is associated with a request communication session associated with the first user device; 

comparing, by the device, information regarding the first packet flow and the application identifiers; 


determining, by the device, that the first packet is destined for a low-latency application having a specified latency range based on a first result of comparing the information regarding the first packet flow and the application identifiers; 



identifying, by the device, a first low-latency bearer configured to satisfy the specified latency range associated with the low-latency application; 

mapping, by the device, the first packet flow to the first low-latency bearer; and 

communicating, by the device, packets, associated with the first packet flow, using the first low-latency bearer, wherein the packets are communicated between an entity hosting the low-latency application and the first user device, while bypassing the core network.






Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/BOB A PHUNKULH/Primary Examiner, Art Unit 2412